UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
In Re:                                                                 Chapter 11

          MEZZ57TH LLC                                              Case No.: 20-11316
          d/b/a John Barrett

                                     Debtor
------------------------------------------------------------X
 In Re:                                                             Chapter 11

           JOHN BARRETT INC.                                        Case No.: 20-11318
           d/b/a John Barrett Salon at Bergdorf
           Goodman

                                     Debtor
------------------------------------------------------------X

                               AFFIRMATION OF SERVICE BY MAIL

          VINCENT J. ROLDAN hereby certifies as follows:

          I am an attorney-at-law of the State of New York. I hereby certify that on June 9, 2020, I

caused a copy of the within Notice of Hearing to be served on the following:

          See Attached Service List

via first class mail in a prepaid, properly addressed wrapper in a post office official depository

under the exclusive care and custody of the United States Postal Service within the State of New

York.

Dated: New York, New York
       June 9, 2020

                                                                s/Vincent J. Roldan
                                                                Vincent J. Roldan
                                     John Barrett Mailing List

Republic Data Products, Inc.                     Spectrum Enterprise
PO Box 273                                       1900 Blue Crest Lane
Maplewood, NJ 07040                              San Antonio, TX 78247

Innovative Business Computer Solutions Inc.      Tele-Verse Communications
303 Shady Tree Ct.,                              730 Blue Point Road
Englewood, OH 45315                              Holtsville, NY 11742-1832

Con Edison                                       Verizon Wireless
JAF Station                                      PO Box 408
PO Box 1702                                      Newark, NJ 07101-0408
New York, NY 10016

Andreas D. Milliaressis                          Robert Lapowsky
STEVENS & LEE, P.C.                              STEVENS & LEE, P.C.
485 Madison Avenue, 20th Floor                   620 Freedom Business Center, Suite 200
New York, New York 10022                         King of Prussia, PA 19406

The Sweet Construction Group                     MIP 57th Development Acquisition LLC
5 Hanover Square                                 c/o Macklowe Properties
5th Floor                                        737 Fifth Ave
New York, NJ, 10004                              New York, NY, 10153

William R. Acquavella,                           Signature Bank
18 East 79th Street                              261 Madison Ave.
New York, NY, 10075                              New York, NY, 10016
William Kersey,                                  Elizabeth Redleaf,
2109 Broadway                                    c/o Jon Leffel NKSFB, LLC,
Apt 932                                          810 Seventh Ave., Ste. 1701
New York, NY, 10023                              New York, NY, 10019
Trinny London                                    Jose Muniz,
Cambridge House                                  414 S Center St
16 High Street, Saffron                          Santa Ana, CA, 92703
Essex, Walden CB10 1AX
Gina Marie Leonetti,                             American Express
321 W 104th St                                   PO Box 1270
New York, NY, 10025                              Newark, NJ, 07101-1270
Mazars USA LLC                                   Dian Woodner,
135 W 50th Street                                The Woodner Company
New York, NY, 10020                              21 East 67th Street 4th Floor
                                                 New York, NY, 10065
Ronette Riley Architect                          JH Brands LLC
494 Eighth Ave                                   200 E 61st Street
15 Fl                                            Unit 31E
New York, NY, 10001                              New York, NY, 10065
57th Street Copy Center             Milbon USA Inc.
119 West 57th Street                550 5th Ave
Suite 1010                          9th Floor
New York, NY, 10019                 New York, NY, 10036
Laundry King                        Salon Centric
PO Box 570077                       62686 Collections Center Dr
Whitestone, NY, 11357               Chicago, IL, 60693-0626
A. Santini Moving & Storage         Lori McLean Ltd.
1 Steel Court                       320 East 11th Street
Roseland, NJ, 07068                 New York, NY, 10003
Hand Baldachin & Amburgey LLP       Small Business Administration
c/o Norton & Associates             409 3d Street SW
8 West 40th Street, 12th Floor      Washington, DC, 20416
New York, NY, 10018
Epiq eDiscovery Solutions           Continental Service Group INc.
777 Third Ave                       DMS Con
New York, NY, 10019                 PO Box 979111
                                    St Louis, MO, 63197-9000
Love's Top Shelf, LLC               Elliot Horowitz & Co. LLP
256 Worth Avenue                    Mazars USA LLP
Suite 200                           135 West 50th Street 14th Floor
Palm Beach, FL, 33480               New York, NY, 10020
Paramount Beauty Dist. Assoc Inc.   ITH Inc.
41 Mercedes Way #34                 348 West 49th St #2C
Brentwood, NY, 11717                New York, NY, 10019
Ras Mechanical HVAC Design Build    Financial Pacific Leasing
35-B Whitney Road                   P.O. BOX 4568
Suite 2                             Federal Way, WA 98001
Mahwah, NJ, 07430
Larry Flick                         Navatis Credit Corp.
308 Julip Run                       201 Executive Center Drive, Suite 100
St. Davids, PA 19087                Columbia, SC 29210
Pawnee Leasing Corp.                Saw Investment Fund LLC
3801 Automation Way                 c/o Stevve Wynn
Fort Collins Colins , CO 80525      2449 N. Tenaya Way #35290
                                    Las Vegas NV 89134
Jeffrey Seller                      Time Payment Corp
1501 Broadway, 24th Fl.             1600 District Avenue, Suite 200
New York, NY 10036                  Burlington, MA 01803
BALLON STOLL BADER & NADLER P.C.                            Hearing Date: June 11, 2020 11:00 AM
729 Seventh Avenue
New York NY 10019
Telephone: 212-575-7900
Facsimile: 212-764-5060
Vincent J. Roldan
vroldan@ballonstoll.com


Proposed Counsel to the Debtor


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
                                                             Chapter 11
 In Re:
                                                             Case No.: 20-11316
           MEZZ57TH LLC
           d/b/a John Barrett

                                     Debtor
 -------------------------------------------------------X


                                         NOTICE OF HEARING

          PLEASE TAKE NOTICE that upon the following motion of Mezz57th LLC (the

“Debtor”), a hearing will be held before the Hon. Sean Lane H. Lane, United States Bankruptcy

Judge, on June 11, 2020 at 11:00 AM, to consider the following:

          1. Motion for entry of an Order (I) Granting On An Interim Basis Operating Debtor’s Use
             Of Cash Collateral Pursuant To 11 U.S.C. Sec. 363 And Providing Adequate Protection
             Therefor Pursuant To 11 U.S.C. Sec. 361 and 362 an (II) Scheduling A Final Hearing,

          PLEASE TAKE FURTHER NOTICE, that the hearing will be held telephonically in

accordance with General Order M-543. Note that telephonic and video hearings will be recorded

by the Court. No other recordings of telephonic or video hearings may be made. Please see the

Court’s website at http://www.nysb.uscourts.gov/general-orders-and-guidance-created-covid-19

for further instructions.
       PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief herein

requested may be presented at the hearing.

Dated: June 8, 2020
       New York, NY

                                             BALLON STOLL BADER & NADLER, P.C.


                                             By:_______/s/ Vincent J. Roldan ____________
                                                    Vincent J. Roldan (VR-7450)
                                             Proposed Attorneys for
                                             Debtor and Debtor-in-Possession
                                             729 Seventh Avenue – 17th Floor
                                             New York, NY 10019
                                             212.575-7900
                                             Fax 212.764-5060
                                             www.ballonstoll.com

                                             Proposed Counsel to the Debtor
